Citation Nr: 9925868	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for neurocardiogenic 
syncope with paroxysmal atrial fibrillation, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right elbow injury, postoperative, with right ulnar nerve 
palsy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
temporomandibular joint (TMJ) disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to 
March 1997.

The instant appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which granted claims 
for service connection for neurocardiogenic syncope with 
paroxysmal atrial fibrillation, which was evaluated as 30 
percent disabling; residuals of a right elbow injury, 
postoperative, with right ulnar nerve palsy, which was 
evaluated as 10 percent disabling; and TMJ disease, which was 
assigned a noncompensable disability evaluation.

The appellant seems to have raised a claim for an ear 
disorder secondary to his service-connected TMJ disorder.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.


REMAND

The appellant contends, in substance, that his service-
connected disorders are more severe than the current 
disability evaluations suggest; therefore, he believes 
increased ratings are warranted.

The veteran stated in his October 1998 appeal statement that 
the Social Security Administration (SSA) "has granted one 
disability based on my syncope."  Records pertaining to the 
award of such benefits by the SSA have not been associated 
with the record certified for appellate review.  Such records 
may be of significant probative value in determining whether 
service connection is warranted.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held in Lind v. Principi, 3 Vet.App. 493, 494 
(1992), that the VA should attempt to obtain records from 
other federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  See also Murincsak 
v. Derwinski, 2 Vet.App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of the SSA records utilized in 
awarding the appellant disability benefits.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought on 
appeal.  Littke v. Derwinski, 1 Vet.App. 90 (1991).

VA has a duty to acknowledge and consider all regulations, 
including Diagnostic Codes, which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The veteran's service-connected neurocardiogenic syncope with 
paroxysmal atrial fibrillation is currently rated as a single 
disability under Diagnostic Code 7099-7013.  The veteran has 
requested separate evaluations for his neurocardiogenic 
syncope and his paroxysmal atrial fibrillation.  This issue 
has not been addressed by the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, 
it is unclear whether the neurocardiogenic syncope and the 
paroxysmal atrial fibrillation share a common etiology.

It is necessary to obtain a medical opinion, since it is not 
clear from the medical evidence whether the veteran has 
separate and distinct manifestations from neurocardiogenic 
syncope and paroxysmal atrial fibrillation.  At no time has a 
medical professional examined all of the evidence of record 
and discussed this issue.  The Board notes that the August 
1997 VA cardiology examination report did not proffer any 
conclusions regarding the neurocardiogenic syncope and the 
paroxysmal atrial fibrillation because the examiner did not 
have certain medical records available to him/her.  Thus, the 
Board does not currently have sufficient information upon 
which to rate the veteran's service-connected condition, 
including the determination as to whether he is entitled to 
separate disability ratings for neurocardiogenic syncope and 
paroxysmal atrial fibrillation.  See Santiago v. Brown, 5 
Vet. App. 288, 292 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

During the August 1997 VA neurological examination, the 
veteran reported that his right elbow pain was exacerbated by 
writing or other repetitive motions.  During his August 1997 
orthopedic examination, he reported pain with weightbearing, 
repeated actions, and normal activity.  In November 1997 a VA 
psychologist performed a computer access evaluation because 
the veteran had reported difficulty with writing and taking 
notes in class due to chronic right elbow problems.  He 
desired to use a laptop computer as a writing prosthesis.  
The psychologist noted that the veteran displayed signs of 
fatigue and discomfort in the right elbow and forearm when 
using a standard mouse and keyboard.

The veteran's representative has requested another VA 
examination to evaluate the veteran's disability in light of 
the evidence of pain with repeated motion.  Although the 
August 1997 VA examiners noted numerous objective findings, 
the examination reports did not address whether there was 
additional function lost due to pain on use.  Functional 
disability due to pain must be considered under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  VA O.G.C. 
Prec. 09-98 (Aug. 14, 1998).  The Board notes that the 
veteran is rated under Diagnostic Code 5099-8616.  In 
addition, the role that the appellant's assertions of pain 
played in the rating determination must be clearly explained.  
Id.  It is unclear from the most recent examination report if 
the veteran's functioning is inhibited by pain.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

The veteran's TMJ disorder was likewise examined in August 
1997 without a measurement taken of the interincisal range of 
motion, in millimeters, or the range of lateral excursion, in 
millimeters, as warranted under Diagnostic Code 9905.  
38 C.F.R. § 4.150 (1998).

The veteran is hereby notified of 38 C.F.R. § 3.655, which 
requires the dismissal of a claim for an increased rating 
where the veteran fails to report for a scheduled examination 
deemed to be necessary by VA.  

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his increased rating claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those pertinent 
treatment records identified by the 
veteran which have not been previously 
obtained.  In particular, the RO should 
associate with the claims folder copies 
of VA treatment records, including those 
from the Little Rock VA Medical Center 
(MC), which have been developed since May 
1998.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of render the following medical 
opinion: does the veteran have distinct 
manifestations attributable to the 
neurocardiogenic syncope separate and 
apart from the paroxysmal atrial 
fibrillation?  In rendering this opinion, 
it would assist the Board if the examiner 
discussed the veteran's symptoms and the 
objective medical findings from service 
to the present.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner.  
The medical rationale for all opinions 
expressed must be provided.

4.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of his right elbow 
injury, postoperative, with right ulnar 
nerve palsy.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner.  
With respect to the functioning of the 
veteran's right elbow, attention should 
be given to the presence or absence of 
pain or other impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function of his right elbow.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. § 4.40 (1997) (functional loss 
may be due to pain, supported by adequate 
pathology).  The examiner is requested to 
indicate whether the overall disability 
picture, including any weakness, excess 
fatigability, and/or pain, is best 
equated with incomplete paralysis of the 
ulnar nerve which is mild, moderate, or 
severe in degree.  The examiner should 
provide complete rationales for all 
conclusions reached.

5.  The RO should arrange for an 
appropriate VA examination to determine 
the current symptomatology of the 
veteran's TMJ disease.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
The examiner should fully describe all 
current symptomatology medically 
attributable to the TMJ syndrome.  The 
examiner's report should include a 
discussion of whether there is any 
evidence of pain, stiffness, crepitus, or 
dislocation on use of the jaw.  Finally, 
the examiner should conduct range of 
motion studies on the jaw.  Specifically, 
the examiner should measure the range of 
motion of the veteran's temporomandibular 
articulation, both in terms of the inter-
incisal range of motion and in terms of 
the range of lateral excursion.  Both 
measurements should be recorded in 
millimeters.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the point at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion as 
to the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including any weakness, excess 
fatigability, and/or pain, is best 
equated with (1) an inter-incisal range 
of motion between 0 to 10 millimeters, 
between 11 and 20 millimeters, between 21 
and 30 millimeters, between 31 and 40 
millimeters, or greater than 40 
millimeters, or (2) a range of lateral 
excursion which is less than, or greater 
than, 4 millimeters.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  The RO should then readjudicate the 
veteran's increased rating claims, with 
consideration of any additional 
information developed upon remand.  The 
RO should consider whether it is 
appropriate to assign separate disability 
ratings for the veteran's service-
connected neurocardiogenic syncope and 
paroxysmal atrial fibrillation with 
application of all appropriate laws and 
regulations.  If any benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant until he 
receives further notice.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


